      CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 1 of 55




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MINNESOTA



ALEXIS NEAL,                                ) Case No.: 0:20-cv-1804
                                            )
                 Plaintiff,                 )
                                            )
     vs.                                    )
                                            )
ECOLAB INC. and DOES 1-100 inclusive,       )   COMPLAINT FOR DAMAGES AND
                                            )          JURY TRIAL DEMAND
                 Defendants.                )
                                            )
                                            )
                                            )
                                            )
                                            )




                                        i
             CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 2 of 55




                                                TABLE OF CONTENTS
I.      INTRODUCTION .............................................................................................................. 1
II.     THE PARTIES.................................................................................................................... 3
III.    JURISDICTION AND VENUE ......................................................................................... 4
IV.     FACTUAL ALLEGATIONS ............................................................................................. 5
        a.        OxyCide™ Daily Disinfectant and OxyCide Dilution Management System......... 5
        b.        Plaintiff's Exposure to OxyCide Cleaning Products ............................................... 7
        c.        Prior to Plaintiff’s Exposure to OxyCide Cleaning Products ................................. 7
        d.        Defendants' Defective OxyCide Cleaning Products ............................................... 8
        e.        Plaintiff’s Experience Demonstrates a Dangerous Trend Among Persons Exposed
                  to OxyCide Cleaning Products.............................................................................. 10
        f.        Investigations into OxyCide Cleaning Products ................................................... 11
        g.        Defendants' Failure to Evaluate and Disclose the Health Risks Associated with
                  OxyCide ................................................................................................................ 14
        h.        NIOSH Recently Recommended Elimination or Substitution of OxyCide as a
                  Primary Approach to Minimize Exposure Risk .................................................... 16
        i.        Plaintiff’s Experience Illustrates a Preventable Risk Caused by Defendants'
                  Failure to Implement Safeguards .......................................................................... 20
        j.        Defendants Misrepresented the Safety of OxyCide Cleaning Products ............... 22
V.      CAUSES OF ACTION ..................................................................................................... 23
                  COUNT I – STRICT LIABILITY – DESIGN DEFECT ..................................... 23
                  COUNT II – STRICT LIABILITY – MANUFACTURING DEFECT ............... 27
                  COUNT III – STRICT LIABILITY – FAILURE TO WARN ............................. 29
                  COUNT IV – NEGLIGENCE .............................................................................. 31
                  COUNT V – BREACH OF EXPRESS WARRANTY ........................................ 35
                  COUNT VI – BREACH OF IMPLIED WARRANTY ........................................ 37
                  COUNT VII – INTENTIONAL MISREPRESENTATION ................................ 38
                  COUNT VIII – NEGLIGENT MISPRESENTATION ........................................ 45
                  COUNT IX – FRAUDULENT CONCEALMENT.............................................. 48
VI.     EQUITABLE TOLLING OF STATUTES OF LIMITATIONS ...................................... 50
VII.    PRAYER FOR RELIEF ................................................................................................... 52
VIII.   JURY DEMAND .............................................................................................................. 53



                                                                   i
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 3 of 55




       Plaintiff ALEXIS NEAL (“Plaintiff”), by and through the undersigned counsel,

brings this Complaint seeking judgment against Defendants Ecolab Inc.(hereinafter

“Ecolab”) and John Does 1-100 (the “John Doe Defendants”) (collectively, “Defendants”)

for personal injuries sustained from Defendants’ defective and unreasonably dangerous

product, OxyCide Daily Disinfectant Cleaner (“OxyCide Cleaner”) and OxyCide

Dilution Management System (hereinafter collectively referred to as “OxyCide Cleaning

Products” or “OxyCide”). At all relevant times, the OxyCide Cleaning Products were

manufactured, designed, formulated, tested, packaged, labeled, produced, created, made,

constructed, assembled, marketed, advertised, promoted, distributed, and/or sold by

Defendants. Plaintiff hereby alleges as follows:

                                  I.   INTRODUCTION

       1.     Plaintiff brings this action against Defendant Ecolab, Inc., a multi-billion-

dollar corporation which manufactures products for healthcare and industrial applications.

Specifically, Plaintiff brings this action to redress Ecolab’s use of dangerous chemicals and

compounds in their OxyCide Daily Disinfectant Cleaner and OxyCide Dilution

Management System.

       2.     Since early 2013, when Ecolab first distributed its OxyCide Cleaning

Products to over 500 hospitals nationwide, hospital workers have consistently and

repeatedly reported serious physical injuries associated with the use of Ecolab’s OxyCide

Cleaning Products. These included burning eyes, nose, and throat, nasal problems, cough,

headache, dizziness, nausea, nose bleeds, asthma-like symptoms, respiratory irritation, skin

burns, rashes and other reactions affecting their pulmonary and respiratory functions.

                                             1
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 4 of 55




       3.     Testing of chemical compounds in OxyCide Cleaning Products reveal the

presence of dangerous chemicals and compounds that are known to cause adverse health

effects. Specifically, these tests revealed the presence of peracetic acid (also known as

peroxyacetic acid, referred to hereinafter as “PAA”), a known asthmagen (asthma causing

substance) and respiratory sensitizer (causing immune responses and adverse respiratory

effects, even at low levels of exposure).

       4.     Despite advance notices of complications arising from OxyCide Cleaning

Products nationwide, Ecolab refused to take affirmative action to analyze, test, study,

and/or recall their products. Instead, Ecolab is content with endangering countless lives as

Ecolab’s products continue to be sold. In addition, despite advance notice of adverse health

issues from OxyCide, Defendants continue to distribute OxyCide to hospitals nationwide.

       5.     Plaintiff Alexis Neal has been severely harmed by Ecolab’s toxic and

hazardous OxyCide Cleaning Products.        Plaintiff works as a housekeeper at Taylor

Hospital in Ridley Park, Pennsylvania.

       6.     Plaintiff seeks injunctive relief, ordering Defendants to stop producing

OxyCide and/or to properly and adequately warn of the toxic chemicals in OxyCide

Cleaning Products, as well as the significant risks of injury with exposure to the product.

Plaintiff seeks that the warning be directed to hospitals, healthcare professionals,

employees, and/or the general public at risk of exposure to the OxyCide Cleaning Products.

       7.     Plaintiff also seeks compensatory and actual damages for the harm suffered

due to the foreseeable exposure to OxyCide Cleaning Products.




                                             2
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 5 of 55




       8.     Based on information and belief, the OxyCide Cleaning Products have not

been recalled, and continue to threaten the health and safety of hospital employees who are

exposed to the toxic product.

                                    II.    THE PARTIES

       9.     Plaintiff Alexis Neal is an individual who, at all times material hereto, was

and is a resident and citizen of Pennsylvania. Plaintiff is employed as a housekeeper at

Taylor Hospital in Ridley Park, Pennsylvania.

       10.    Defendant Ecolab, Inc., is a Delaware corporation, with its headquarters and

principle place of business located at 370 Wabasha Street N Saint Paul, Minnesota

55102-1323 and at all material times hereto, was and is doing business in the State of

Minnesota. Ecolab researches, designs, tests, inspects, manufactures, develops, produces,

assembles, services, installs, distributes, markets, advertises, and/or sells a variety of water,

hygiene, cleaning, and energy products globally. During the relevant time period described

herein, Ecolab designed, manufactured, produced, inspected, marketed, advertised,

promoted, sold, and/or distributed OxyCide Cleaning Products at issue in this litigation.

       11.    Defendants DOES 1-50 are the manufacturers, suppliers, distributors,

trademark owners, re-packagers, and/or and joint ventures of defective and toxic chemical

products and machines/equipment, including acetic acid and hydrogen peroxide-based

products or PAA products to which Plaintiff was exposed which were substantial factors

in causing her serious and other consequential injuries.




                                               3
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 6 of 55




       12.    Defendants DOES 51-100 are companies, entities, individuals whose

negligent or wrongful conduct was a substantial factor in causing Plaintiff’s serious and

other consequential injuries.

       13.    The true names and capacities of Defendants DOES 1 through 100 are

unknown to Plaintiff at this time. Plaintiff will amend this complaint to state the true names

and capacities of said fictitious Defendants when they have been ascertained. Plaintiff is

informed and believes and thereon alleges that Defendants DOES 1 through 100 are in

some manner responsible for the occurrences herein alleged, and that Plaintiff’s damages

as herein alleged were proximately caused by their conduct.

       14.    Plaintiff is informed and believes and based thereon alleges that, at all times

material hereto, including the fictitiously named Defendants, were acting in an individual,

corporate, partnership, associate, parent-subsidiary, successor-predecessor, conspiratorial

or other capacity or as the agent, employee, co-conspirator, and/or alter ego of their

co-Defendants, and in doing the acts herein alleged, were acting within the course and

scope of their authority as such parent, successor, partner, associate, agent, employee, co-

conspirator, or alter ego, and with the permission, consent, knowledge, authorization,

ratification and direction of their co-Defendants, including all fictitiously named

Defendants.

                         III.    JURISDICTION AND VENUE

       15.    This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332 because the amount in controversy as to Plaintiff exceeds $75,000.00,




                                              4
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 7 of 55




exclusive of interest and costs, and because Defendant Ecolab is a citizen of states other

than the state in which Plaintiff is a citizen.

       16.     Personal jurisdiction over Defendant is proper in the United States District

Court for the District of Minnesota because Ecolab: (a) has its principle place of business

in the state of Minnesota; (b) conducted business in the state of Minnesota; (c) specifically

transacted and conducted business in the state of Minnesota with respect to OxyCide

Cleaning Products; and (d) has substantial and continuing contact with the state of

Minnesota, thereby purposely availing themselves to jurisdiction in the state of Minnesota

and submitting to the authority of the state of Minnesota.

                            IV.    FACTUAL ALLEGATIONS

       a.      OxyCide™ Daily Disinfectant and OxyCide Dilution Management

               System

       17.     In or around 2013, Ecolab began manufacturing and marketing OxyCide™

Daily Disinfectant Cleaner, an EPA-registered non-bleach sporicide and virucide. The

main component in OxyCide Cleaner is PAA, a colorless liquid formed by the reaction of

hydrogen peroxide and acetic acid. PAA is known to be one of the strongest oxidizing

agents. OxyCide Cleaner’s active ingredients when sold are PAA, hydrogen peroxide

(“HP”), and acetic acid (“AA”). At dilution, the active ingredients are PAA and hydrogen

peroxide.

       18.     Ecolab advertises OxyCide Cleaner as a “One-stop hospital use disinfectant

cleaner and deodorant designed for general cleaning, disinfecting and deodorizing of hard

nonporous inanimate surfaces. OxyCide Daily Disinfectant Cleaner is effective in three


                                                  5
          CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 8 of 55




(3) minutes against Clostridium difficile (hereinafter “C. Diff.”) spores.” 1 Ecolab claims

that C. Diff. infections cost the healthcare industry $1.5 billion in annual expenditures.

Using this marketing and advertising, Ecolab has been able to sell and place OxyCide

Cleaner in over 500 hospitals nationwide.

        19.     Ecolab also manufactures the OxyCide™ Dilution Management System, an

automated dispenser designed to dilute the concentrated OxyCide Cleaner with water to its

at-use pH level of three (3). The OxyCide Dilution System provides a safety feature where

a locked compartment holds the OxyCide Cleaner concentrate and is attached to a suction

line for quick and automated dilution. The dilution system functions by introducing two

liquid lines together in a controlled fashion to meet a specified diluted concentration. A

line supplies concentrated OxyCide Cleaner and another supplies water. Ecolab advertises

that with a single push of a button, safe, effective, and diluted OxyCide Cleaner disinfectant

is dispensed for use. Further, the product safety information states that OxyCide Cleaner

does not require personal protective equipment when automatically diluted.

        20.     The OxyCide Cleaning Products are catered toward industrial use and are not

sold as household cleaning solutions due to their hazardous health effects from direct

exposure, including severe burns, allergies, respiratory problems, and dangerous effects to

the skin and eyes. Despite being a dangerous household agent, Ecolab markets their

OxyCide Cleaning Products to hospitals nationwide as a safe and effective disinfectant,

particularly against C. Diff bacterium, when compared to safer bleach cleaner alternatives.


1
 OxyCide Daily Disinfectant Cleaner, ECOLAB, http://www.ecolab.com/offerings/concentrated-
disinfectants/OxyCide-daily-disinfectant-cleaner (last visited Apr. 3, 2018).


                                                      6
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 9 of 55




       21.      In Europe, PAA is classified as a flammable liquid, organic peroxide,

corrosive to skin, toxic to aquatic environment, and harmful by ingestion, inhalation and

skin contact.




       b.       Plaintiff’s Exposure to OxyCide Cleaning Products

       22.      Plaintiff has been employed as a housekeeper at Taylor Hospital in Ridley

Park, Pennsylvania since 2015.

       23.      Upon information and belief, OxyCide was implemented in the hospital

approximately in 2016.

       24.      When the product was brought into the hospital, an Ecolab representative

came to Taylor Hospital to train the housekeepers, including Plaintiff, on how to use the

OxyCide product. The Ecolab representative verbally told hospital employees that

although the product is strong, it is not harmful.




                                              7
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 10 of 55




       25.     Starting from the first time she began cleaning with OxyCide, Plaintiff

experienced coughing, headaches, nausea, sore throats, difficulty breathing, and skin

burning.

       26.     In 2018, Plaintiff saw a doctor for her breathing problems and was

diagnosed with upper respiratory infection. She was prescribed antibiotics.

       27.     Plaintiff complained to management about her adverse reactions to

OxyCide but was told that OxyCide is the product she is required to use.

       28.     Plaintiff often purchased over the counter medication for her headaches

related to OxyCide.

       29.     Plaintiff continues to suffer the negative consequences from the chemical

product.

       c.      Prior to Plaintiff’s Exposure to OxyCide Cleaning Products

       30.     Prior to her OxyCide exposure, Plaintiff had not experienced the coughing,

headaches, nausea, sore throats, difficulty breathing, and skin burning.

       d.      Defendants’ Defective OxyCide Cleaning Products

       31.     Based on information and belief, at all times relevant herein, Plaintiff

properly used the Product in accordance with Ecolab’s instructions for use and complied

with all listed safety instructions.

       32.     On information and belief, the OxyCide Cleaner was connected to the

OxyCide Dilution System and locked in accordance with all safety precautions and

methodologies provided by the Ecolab.



                                             8
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 11 of 55




       33.    On information and belief, at all times relevant herein, Plaintiff performed

her job duties with the OxyCide Cleaner from the OxyCide Dilution System which was

dispensed into an appropriate container in accordance with the instructions and warnings

provided by the Ecolab. Plaintiff did not change or modify the automated dilution system

and abided by all pertinent safeguards.

       34.    However, due to Ecolab’s defective OxyCide Cleaning Products, Plaintiff’s

exposure to the OxyCide toxic chemicals caused coughing, headaches, nausea, sore throats,

difficulty breathing, and skin burning.

       35.    Plaintiff complained to management of her negative experiences with

OxyCide. Upon information and belief, other coworkers too complained to management

of their negative reactions to OxyCide.

       36.    Plaintiff would not have suffered such immediate serious injuries without

Defendants’ negligence in manufacturing, designing, engineering, developing, producing,

assembling, equipping, testing, inspecting, repairing, retrofitting, labeling, warning,

advertising, marketing, supplying, distributing, wholesaling, and/or selling the defective

OxyCide Cleaning Products and/or OxyCide Dilution System.

       37.    Plaintiff also would not have suffered such serious injuries had Ecolab

revealed necessary information regarding the hazardous OxyCide Cleaning Products and

taken necessary precautions and ceased use of OxyCide Cleaning Products following

serious health related complaints.




                                            9
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 12 of 55




      e.     Plaintiff’s Experience Demonstrates a Dangerous Trend Among

             Persons Exposed to OxyCide Cleaning Products

      38.    Since OxyCide’s introduction at hospitals throughout the United States, there

have been numerous reports of employees developing serious health related issues

concerning OxyCide, including difficulty breathing, shortness of breath, nausea, vomiting,

burning eyes, burning throat, bronchospasms, and/or vocal cord stridor.

      39.    Despite repeated complaints and injuries from using OxyCide Cleaning

Products, Defendants continued to market the hazardous products and took no action.

      40.    Prior to Plaintiff’s incidents, and despite all of the complaints from

employees of feeling ill after being exposed to the products, Defendants repeatedly told

Plaintiff and other hospital employees that OxyCide Cleaning Products were safe despite

knowledge to the contrary.

      41.    Plaintiff’s was not an isolated experience nor was it unavoidable. In 2015,

over 200 healthcare workers at the University of Pittsburgh Medical Center (“UPMC”)

filed a complaint with the Division of Occupational Safety and Health Administration

(“OSHA”) to open an investigation. The healthcare workers complained of adverse health

effects, including headaches, nausea, difficulty breathing, among other side effects

resulting from OxyCide Cleaning Products.

      42.    On information and belief, in or around February 2016, a registered nurse at

the Kaiser facility in Fontana, California suffered a similar, but more severe reaction to

OxyCide. The nurse was about ten (10) feet away from a patient room being cleaned with

OxyCide when she began experiencing a burning sensation in her nose and lungs, difficulty


                                            10
         CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 13 of 55




breathing, coughing, and had ultimately collapsed from respiratory failure. The nurse was

admitted to the hospital and kept in the intensive care unit for five (5) days. The nurse was

diagnosed with vocal cord dysfunction, bronchospasm, acute respiratory failure, and severe

chemical burns in her throat, which required several surgeries and a tracheostomy. The

damage she sustained due to OxyCide exposure is permanent.

        43.     On information and belief, ChemDAQ, a company devoted to ensuring

occupational safety in diverse markets such as the healthcare industry, researched the

effects of PAA and found that continued exposure to PAA can result in liver and kidney

problems, pulmonary edemas and circulatory problems that can go undetected for months

or years. ChemDAQ and other industry experts note flaws in OSHA’s investigation due

to its methodology for measuring PAA concentrations. At the time of the investigation,

OSHA did not have a standard in place for analyzing PAA. The problem is illuminated

when OSHA only examines hydrogen peroxide and acetic acid individually, which are not

as harmful as when they are combined to create PAA. In May 2015, ChemDAQ released

a comment urging companies to install accurate monitoring systems to detect PAA

concentrations.

        f.      Investigations into OxyCide Cleaning Products

        44.     Multiple studies have been undertaken regarding Ecolab’s OxyCide

Cleaner and PAA-based disinfectants, particularly the long-term health effects from

exposure to the product. 2


2
 Emmanuelle Cristofari-Marquand et al., Asthma Caused by Peracetic Acid-Hydrogen Peroxide Mixture, 49 J.
OCCUP. HEALTH 155 (2007), http://joh.sanei.or.jp/pdf/E49/E49_2_11.pdf.


                                                     11
         CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 14 of 55




        45.      In spring of 2014, the American Conference of Governmental Industrial

Hygienist (“ACGIH”) set a Short-Term Exposure Limit (STEL) on PAA at 0.4 parts-per

million (“ppm”), confirming its dangers in the workplace. 3

        46.      In 2015, the Association of Occupational and Environmental Clinics

(“AOEC”) listed PAA and hydrogen peroxide as strong oxidants and their mixture is listed

as an asthmagen and respiratory sensitizer.                  According to NIOSH, asthmagens are

substances that can cause asthma, and respiratory sensitizers are substances that can cause

an immune response and adverse respiratory effects, even at low levels of exposure1.

        47.      The AOEC clarified that an

                     [I]ndividual may develop asthma due to exposure to a sensitizing agent
                     at very low levels of exposure, and this condition may become permanent
                     and require treatment even after exposure has stopped. The longer an
                     individual is exposed to an asthmagen, the greater the risk of developing
                     asthma. The person must be exposed to the chemical/substance that
                     caused the initial reaction. This is not a list of substances that aggravate
                     an individual’s asthma, but a list of substances that cause asthma. 4

        48.      In 2015, the National Institute for Occupational Safety and Health (NIOSH)

conducted a health hazard investigation after healthcare workers at Magee-Women’s

Hospital in Pittsburgh, Pennsylvania, contacted the agency and expressed concerns about

the reaction to the new sporicidal disinfectant product called OxyCide used at its facility. 5



3
  Adrea Tritschler, Disinfectant Designed for Patient Health Could be Making Health Workers Sick, RIVER
CURRENTS (Feb. 2016), http://riverwestcurrents.org/2016/02/disinfectant-designed-for-patient-health-could-be-
making-health-workers-sick.html (emphasis added).
4
  Gary Evans, Healthcare Dilemma: Kill the Bugs But Spare the Workers, AHC MEDIA (Aug. 1, 2016)
https://www.ahcmedia.com/articles/138245-protect-patients-harm-workers-cleaning-agent-raises-concerns.
5
  Brie Hawley et al., Evaluation of Exposure to a New Cleaning and Disinfection Product and Symptoms in Hospital
Employees, NIOSH (Jan 2017), https://www.cdc.gov/niosh/hhe/reports/pdfs/2015-0053-3269.pdf; Gary Evans,
Healthcare Dilemma: Kill the Bugs But Spare the Workers, AHC MEDIA (Aug. 1, 2016)
https://www.ahcmedia.com/articles/138245-protect-patients-harm-workers-cleaning-agent-raises-concerns.


                                                      12
         CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 15 of 55




Employees complained of symptoms that included burning eyes, nose, and throat; runny

nose; cough; headache, dizziness; nausea; nose bleeds; asthma exacerbation; skin burns;

and rashes. NIOSH found that OxyCide users reported higher prevalence of work-related

health outcomes including cough, shortness of breath, asthma-like symptoms, asthma

attack, use of asthma medicine, asthma symptoms, use of allergy medicine, nasal problems,

and skin problems, with wheeze and watery eyes being significantly higher in OxyCide

users than non-users. EVS Staff Workers using OxyCide had reported acute eye and

airway symptoms, as well as chronic airway symptoms at low levels of measured

exposures. NIOSH reported that shortness of breath was significantly associated with

increased exposure to PAA, hydrogen peroxide, and acetic acid. All the active ingredients

in concentrated and diluted solutions of OxyCide Cleaner show that increased exposure to

PAA, hydrogen peroxide, and acetic acid significantly correlated with increases in work-

shift acute nasal and eye irritation and shortness of breath.

        49.      On April 12, 2016, NIOSH released an interim report concluding that the

“findings support the conclusion that exposure to OxyCide is associated with adverse

health effects and indicate the need to minimize employee exposures.” 6

        50.      In or around 2017, NIOSH conducted an investigation of OxyCide at the

Kaiser Permanente Fontana Medical Center after a serious work-related injury occurred

relating to OxyCide and a nursing staff. During its investigation, NIOSH conducted

interviews with eleven (11) EVS staff, ten (10) nursing staff, and six (6) ancillary staff. Of


6
 Brie Hawley et al., Evaluation of Exposure to a New Cleaning and Disinfection Product and Symptoms in Hospital
Employees, NIOSH (Jan 2017), https://www.cdc.gov/niosh/hhe/reports/pdfs/2015-0053-3269.pdf.


                                                      13
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 16 of 55




the eleven (11) EVS staff interviewed five (5) reported burning eyes, and six (6) reported

nasal irritation, coughing, sneezing, headache, and burning throat. Two (2) EVS staff

reported previous chemical splashes or skin burns. Six (6) of ten (10) nursing staff reported

headache, eyes burning, throat irritation, coughing, nausea, or shortness of breath. NIOSH

also took measurements of the pH levels of diluted OxyCide and found that the pH varied

significantly from 3.1 to 7.5 pH.

       g.     Defendants’ Failure to Evaluate and Disclose the Health Risks

              Associated with OxyCide

       51.    Ecolab’s Safety Data Sheet for PAA exposure only provides ACGIH’s Short

Term Exposure Limit or STEL at 0.4 ppm, which is only calculated as a 15-minute time

weighted average. Ecolab failed to investigate, determine, and disclose the health risks

associated with short and long-term PAA exposure, particularly in occupational and

industrial settings, where Ecolab specifically markets their OxyCide Cleaning Products and

provide the OxyCide Dilution System in conjunction with their OxyCide Cleaning

Products.

       52.    Defendants knew, or should have known, about the health concerns

surrounding OxyCide Cleaning Products from various public health reports, hospital-staff

employee complaints, and internal complaints.        Yet, Ecolab willfully or negligently

declined to investigate and disclose the serious health risk to healthcare professionals and

the general public, disregarded well-founded complaints, and chose to continue to risk the

health of the public despite the availability of less-harmful cleaning agents.          This

knowledge was exclusively in the hands of Defendants.


                                             14
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 17 of 55




        53.     To date, no occupational exposure limits have been established for PAA.

There is limited data on PAA’s exposure limits and occupational hazards for exposure to

the mixture of PAA, hydrogen peroxide, and acetic acid. Most exposure limit values are

created for exposure to a single chemical substance. At present, there are no OSHA

Permissible Exposure Limits (“PEL”) or NIOSH Recommended Exposure Limits (“REL”)

studies for occupational exposure to PAA.

        54.     Further, PAA is a very potent irritant at considerably lower concentrations

compared to hydrogen peroxide and acetic acid. The methodology of testing occupational

exposure utilized by OSHA only takes into account hydrogen peroxide and acetic acid

individually, but not when combined to create PAA, which is significantly more hazardous.

        55.     On information and belief, current analytical methodologies are not

adequately quantifying the PAA levels and/or the recommended occupation exposure

limits are not protective enough to ensure consumer/employee safety.

        56.     NIOSH has reported that “[f]ew assessments of worker exposure to hydrogen

peroxide, acetic acid, and peroxyacetic acid in healthcare settings have been conducted,

despite the use of this product in more than 500 hospitals nationally.” 7

        57.     In NIOSH’s evaluation, EVS Staff Members reported work-related

symptoms despite measured air sampling exposures that were below the established full-

shift limits for hydrogen peroxide and acetic acid. However, because both hydrogen




7
 Brie Hawley, PhD et al., Notes from the Field: Respiratory Symptoms and Skin Irritations Among Hospital
Workers Using a New Disinfection Product – Pennsylvania 2015, MORBIDITY & MORTALITY WKLY. REP., Apr. 22,
2016, https://www.cdc.gov/mmwr/volumes/65/wr/mm6515a3.htm.


                                                   15
           CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 18 of 55




peroxide and PAA are strong oxidants, it is possible that the mixture of hydrogen peroxide

and PAA contributed to the symptoms reported by workers.

        58.      In 2010, the National Research Council issued a report stating “Peracetic acid

is extremely irritating to mucous membranes of the eyes and nasal passages at low

concentrations.” 8

        59.      On information and belief, Defendants knew, or should have known, about

the increased concerns regarding the OxyCide Cleaning Products. Defendants willfully

and/or negligently ignored persistent warnings and failed to undertake investigations to

determine the health risk associated with OxyCide. Defendants failed to perform necessary

evaluations to ensure that the OxyCide Cleaning Products are safe for use in the hospital

setting.

        h.       NIOSH Recently Recommended Elimination or Substitution of

                 OxyCide as a Primary Approach to Minimize Exposure Risk

        60.      Recently, in September 2019, the U.S. Department of Health and Human

Services Centers for Disease Control and Prevention (“CDC”) – National Institute for

Occupational Safety and Health (“NIOSH”) issued Report No. 2017-011403357 entitled

“Evaluation of exposure to hydrogen peroxide, peracetic acid, and acetic acid containing

cleaning and disinfection product and symptoms in hospital employee” pursuant to its

Health Hazard Evaluation Program (“HHE”) 9. The HHE was a response to a confidential


8
  NATIONAL RESEARCH COUNCIL, ACUTE EXPOSURE GUIDELINE LEVELS FOR SELECTED AIRBORNE CHEMICALS:
VOLUME 8, NATIONAL ACADEMIES PRESS 333 (2010), https://www.nap.edu/catalog/12770/acute-exposure-
guideline-levels-for-selected-airborne-chemicals-volume-8.
9
  HHE Report 2017-0114-3357 is available at http://www.cdc.gov/niosh/hhe/reports/pdfs/2017-0114-3357.pdf (last
visited December 13, 2019.)


                                                      16
           CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 19 of 55




employee request for NIOSH to conduct the HHE at a Kaiser Hospital, located in Fontana,

California, which is encompassed in Kaiser’s Southern California Region.

          61.      The request for the HHE cited “concerns about exposure of hospital

employees to OxyCide, and described symptoms experienced by employees, including

respiratory distress, skin problems, headaches, chest tightness, burning eyes, sore throat,

and nausea.” 10 NIOSH visited the Kaiser hospital in August 2017 to observe EVS staff

while they conducted cleaning tasks with OxyCide Product throughout the hospital.

NIOSH collected 14 bulk samples of the diluted OxyCide Product in August 2017 to

measure pH levels and returned again one year later in multiple visits to perform air

sampling and health questionnaire surveys. 11 NIOSH linked the symptoms experienced by

the employees with exposure to the mixture of vapors found in OxyCide Products. It is

undisputed that irritant and allergic effects can occur with disinfectant chemical air

concentrations at levels below OSHA or NIOSH exposure limits. 12

          62.      In its report, NIOSH cited studies that found occupational upper respiratory

disease such as allergic rhinitis and sinusitis is often more prevalent than occupational

asthma and several studies suggest that rhinosinusitis might precede or occur with lower

respiratory symptoms and asthma. 13 Additionally and importantly, upper respiratory

involvement can result in suboptimal control of asthma. 14 Although the HP and PAA levels

measured in the HHE were below the established occupational exposure limits, NIOSH


10
   Id. at p. i.
11
   Ibid.
12
   Id. at p. 24.
13
   Id. at p. 23.
14
   Ibid.


                                                17
            CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 20 of 55




still observed health effects among employees because both HP and PAA are strong

oxidants, the mixture of which potentially contributed to the eye and airway symptoms

reported by staff at the relatively low levels of measured exposure. 15

           63.          NIOSH’s findings are consistent with Plaintiff’s symptoms: they found that

some employees using OxyCide reported “eye, upper respiratory, lower respiratory and

skin symptoms that began during their shift.” 16 NIOSH found that “increased exposure to

hydrogen peroxide, peracetic acid, or acetic acid vapors [OxyCide’s chemical compounds]

was associated with increases in acute, cross-shift work related nasal irritation, eye

irritation, shortness of breath, and wheeze symptoms reported by hospital staff” after

adjusting for age, gender, smoking status, allergic status, other sensitizer or irritant

containing cleaning products used during their shift, and stress. 17

           64.          These results, according to NIOSH, indicates a need to: (1) monitor eye,

respiratory, and skin symptoms among hospital cleaning staff using any cleaning products

containing OxyCide’s mixture, and (2) use a combination of engineering, administrative

and personal protective equipment (“PPE”) controls to reduce employee exposure. 18

           65.          NIOSH’s primary approach to minimizing exposure risk to these harmful

chemicals is to “eliminate hazardous materials or processes”, however the choice to use

sporicidal disinfectants like OxyCide in specific areas of the hospital should “be prudent

and reflect the level of risk of healthcare-acquired infection.” 19            In the absence of


15
   Ibid.
16
   Id. at p. ii.
17
   Id. at pp. ii-iii.
18
   Id. at p. 25.
19
   Ibid.


                                                     18
         CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 21 of 55




elimination, NIOSH recommends engineering controls to reduce employees’ exposures by

lowering air concentrations with increased ventilation or by placing a barrier between the

hazard and the employee, and such controls should not task the employee with primary

responsibility for implementation. 20

         66.      In addition to engineering controls, NIOSH recommends that the employers

implement a comprehensive system for reporting and tracking workplace injuries and

illnesses that includes reports of near misses, minor injuries and illnesses, and employee

safety concerns. 21 NIOSH believes such information should be reviewed by the Safety

Officer on a regular basis to identify hazards, implement risk-reduction strategies, and

prevent significant injuries and illnesses. 22

         67.      What NIOSH strongly recommends is NOT placing the burden of safety

precautions on the employee when using OxyCide. NIOSH warns that “personal protective

equipment is the least effective means for controlling hazardous exposures.” 23 Rather,

personal protective equipment should not be used until effective engineering and

administrative controls are in place. 24 In fact, NIOSH observed some EVS staff using

surgical masks or the N95 respirator mask for the purpose of respiratory protection while

dispensing or working with the Products. 25 However, NIOSH warns “these types of masks

do not provide adequate, validated respiratory protection while working with products that



20
   Ibid. (emphasis added.)
21
   Id. at p. iii.
22
   Ibid.
23
   Id. at p. 27
24
   Ibid.
25
   Id. at p. 24.


                                                 19
             CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 22 of 55




release gases or chemical vapors.” 26 Specifically, the N95’s effectiveness at mitigating

worker exposure to the organic vapors contained in OxyCide has not been validated and

therefore should not be relied upon as a means of airway/respiratory protection. 27

             i.       Plaintiff’s Experience Illustrates a Preventable Risk Caused by

                      Defendants’ Failure to Implement Safeguards

             68.      On information and belief, Ecolab was on notice of serious health risks and

defects in their OxyCide Cleaning Product line shortly after its introduction.              Had

Defendants implemented readily available engineering and administrative safeguards and

adequate warnings, Plaintiff would not have endured serious and permanent injuries.

             69.      Defendants misrepresented the safety and soundness of the OxyCide

Cleaning Product for use in institutions, such as healthcare settings.

             70.      Defendants failed to provide adequate engineering and administrative

controls and/or adequately warn healthcare professionals and the general public within the

vicinity of the OxyCide Cleaning Product’s use to wear necessary protective garments and

masks, or to clean with the Product only in a well-ventilated area.

             71.      The New Jersey Department of Health and Senior Services reported that

PAA (Peroxyacetic Acid), the active ingredient in OxyCide Cleaning Products, “is a

HIGHLY CORROSIVE CHEMICAL and contact can severely irritate and burn the skin

and eyes leading to eye damage. Breathing Peroxyacetic Acid can irritate the nose and

throat.           Breathing Peroxyacetic Acid can irritate the lungs causing coughing and/or


26
     Ibid.
27
     Ibid.


                                                   20
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 23 of 55




shortness of breath. Higher exposures can cause a build-up of fluid in the lungs (pulmonary

edema), a medical emergency, with severe shortness of breath.” 28

       72.     Ecolab’s OxyCide Safety Data Sheet states that when the product is as sold,

inhalation is “[t]toxic if inhaled. May cause nose, throat, and lung irritation.”

       73.     Had Defendants provided adequate engineering and administrative

safeguards and warnings, Plaintiff would have undertaken necessary precautions when

around OxyCide Cleaning Products to protect herself from its hazardous chemicals.

       74.     Ecolab also failed to reasonably analyze the occupational exposure limits for

PAA despite knowing or reasonably knowing hospital workers nationwide were

experiencing serious respiratory, asthma, eye and skin complications as a result of the

OxyCide Cleaning Products. Instead, Defendants were content with stating that no special

protective equipment is required to protect users from diluted OxyCide Cleaner, as long as

their products were being sold on the market and met OSHA or NIOSH exposure limits.

       75.     Ecolab’s Safety Data Sheet only states the short-term exposure limit for PAA

is at 0.4 parts per million. Defendants failed to investigate safety concerns regarding their

OxyCide Cleaning Products and possible long-term exposure complications even after

complaints of harmful effects suffered by employees from the use of the OxyCide Cleaning

Products.

       76.     Further, PAA monitoring systems are readily available on the market and

provide immediate indication of PAA concentrations in the work area, so that workers can


28
  HAZARDOUS SUBSTANCE FACT SHEET, PEROXYACETIC ACID, NEW JERSEY DEPARTMENT OF HEALTH & SENIOR
SERVICES (Mar. 1998, Rev. Oct. 2004), http://nj.gov/health/eoh/rtkweb/documents/fs/1482.pdf.



                                                21
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 24 of 55




protect themselves from acute and chronic exposure to PAA. Continuous monitoring of

PAA can help protect employees from the acute and chronic health affects by reporting the

toxic concentrations in real time and providing alarms for proactive protection.

       77.    A continuous monitoring system, adequate ventilation, along with a

comprehensive education and reporting program and safe work practices are quick methods

to assure worker safety and maximize productivity.

       78.    On information and belief, Defendants failed to recommend and/or require

accurate PAA monitoring systems to ensure consumer and user safety to prevent acute or

chronic exposure to hazardous chemicals from their defective OxyCide Cleaning Products.

In fact, Ecolab’s Safety Data Sheet states no special monitoring, ventilation, engineering

safeguards and/or protective equipment required for eye, hand, skin, and respiratory

protections. Had Defendants acted reasonably to safeguard their consumer, employee,

and/or the general public’s health and offer a solution to ensure safe PAA levels, Plaintiff

would not have endured serious and permanent injuries. A PAA monitor would have

necessarily provided accurate and advanced warnings of any defective OxyCide Cleaning

Products.    Had Defendants provided adequate product warnings or required PAA

monitoring systems and disclosed the need for engineering and administrative safeguards,

Plaintiff would have had limited hazardous OxyCide exposure and advanced warning to

leave the hazardous area in the absence of such safeguards.

       j.     Defendants Misrepresented the Safety of OxyCide Cleaning Products

       79.    On information and belief, Defendants made material misrepresentations,

fraudulently concealed information, and/or and intentionally omitted material information


                                            22
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 25 of 55




to healthcare professionals, Plaintiff, government officials, and/or the general public,

causing serious and permanent damage to Plaintiff, and others similarly situated.

       80.    On information and belief, Defendants falsely marketed its OxyCide

Cleaning Products as a safe and effective disinfectant to healthcare professionals,

consumers, Plaintiff, and/or the general public, despite knowledge to the contrary.

       81.    On information and belief, Ecolab’s Safety Data Sheet misrepresented that

OxyCide Cleaner does not require personal protective equipment or engineering safeguards

when automatically diluted, despite knowledge to the contrary.

       82.    On information and belief, Defendants misrepresented in marketing and

advertising claims that a low incidence of side effects was associated with the use of

OxyCide Cleaning Products.

       83.    On information and belief, Defendants misrepresented the adverse results of

clinical investigations of OxyCide Cleaning Products.

       84.    Plaintiff would not have suffered such serious injuries had Defendants

revealed necessary information regarding the hazardous OxyCide Cleaning Products, taken

necessary precautions, and/or ceased use of OxyCide Cleaning Products following serious

health related complaints.

                               V.     CAUSES OF ACTION

                COUNT I – STRICT LIABILITY – DESIGN DEFECT

       85.    Plaintiff incorporates by reference each preceding and succeeding paragraph

as though fully set forth at length herein.




                                              23
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 26 of 55




       86.    Plaintiff is informed and believes, and upon such information and belief,

alleges that Defendants designed, manufactured, researched, tested, assembled, installed,

marketed, advertised, distributed, instructed, warned, and sold OxyCide Cleaning

Products.

       87.    At all times relevant hereto, Defendants knew that the OxyCide Cleaning

Products would be operated and used by healthcare professionals nationwide without

inspection for defects.

       88.    At the time of the incident described above, the OxyCide Cleaning Products

were being used in a manner and fashion that was foreseeable by Ecolab, and in a manner

in which it was intended to be used.

       89.    Defendants designed, engineered, developed, manufactured, produced,

assembled, equipped, tested, or failed to test, inspected or failed to inspect, repaired,

retrofitted, or failed to retrofitted, failed to recall, labeled, advertised, promoted, marketed,

supplied, distributed, wholesaled, instructed on use, warned, and sold the cleaning products

and its component parts and constituents, which was intended by Ecolab to be used for the

purposes of use as a disinfectant, and other related activities.

       90.    As a direct and proximate result of said design defects, while using said toxic

chemical product and machines and PAA containing products in a manner that was

reasonably foreseeable and intended by Ecolab, Plaintiff was exposed to toxic chemicals

released from each of said toxic chemical products, and machines and the PAA containing

products, and a result, suffered serious injuries and medical conditions.




                                               24
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 27 of 55




       91.    Defendants designed the cleaning products and the accompanying

instructions and warnings defectively, causing them to fail to perform as safely as an

ordinary consumer would expect when in an unintended or reasonably foreseeable manner.

       92.    In addition, OxyCide Cleaning Products, as manufactured and supplied by

Defendants, were defective due to inadequate post-marketing warnings or instructions

because after Defendants knew or should have known the risk of injuries from use,

Defendants failed to provide adequate warnings to the community of OxyCide users and

the consumers, to whom it was directly marketing and advertising, and further, it continued

to affirmatively promote OxyCide Cleaning Products as safe and effective.

       93.    A reasonable person who had actual knowledge of the increased risks

associated with using the OxyCide Cleaning Products would have concluded that the

OxyCide Cleaning Products should not have been marketed and/or sold to hospitals for use

by hospital employees.

       94.    Despite the fact that the Defendants knew or should have known of the

defective nature of the OxyCide Cleaning Products, Defendants continued to design,

manufacture and sell the OxyCide Cleaning Products as to maximize sales and profits and

the expense of public health and safety. Defendants thus acted with conscious and

deliberate disregard of the foreseeable harm cause by the OxyCide Cleaning Products.

       95.    The risks inherent in the design of the cleaning products outweigh

significantly any benefit of such design.




                                            25
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 28 of 55




       96.    Plaintiff was not aware of the aforementioned defects and could not, through

the exercise of reasonable care, have discovered the risk of injury associated with OxyCide

Cleaning Products.

       97.    As a legal and proximate result of the aforementioned defective and/or

unreasonably dangerous condition of the OxyCide Cleaning Products, the product was used

by Plaintiff and as a result of the cleaning products, Plaintiff sustained the injuries and

damages set forth herein.

       98.    Information given by Defendants to the hospitals and their employees

concerning the safety and efficacy of the OxyCide Cleaning Products, especially the

information contained in the advertising, promotional, instructions, warnings, and safety

data sheets, did not accurately reflect the risks associated with using the product.

       99.    Had adequate information regarding the safety of the products been provided,

Plaintiff would not have used the OxyCide Cleaning Products. Had adequate warnings

and/or instructions been provided, Plaintiff would not have used the OxyCide Cleaning

Products.

       100.   Defendants acted with conscious and/or deliberate disregard of the

foreseeable harm caused by use of its products. As a direct and proximate consequence of

Defendants’    negligence,    willful,   wanton,   and/or    intentional   acts,   omissions,

misrepresentations, and/or otherwise culpable acts, Plaintiff suffered the injuries and

damages alleged herein.




                                             26
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 29 of 55




       101.   Plaintiff therefore demands judgment against Defendants and seeks

compensatory and exemplary damages, together with interest, and the costs of suit and

attorneys’ fees and such other and further relief and this Court deems just and proper.

        COUNT II – STRICT LIABILITY – MANUFACTURING DEFECT

       102.   Plaintiff incorporates by reference each preceding and succeeding paragraph

as though fully set forth at length herein.

       103.   At all times material to this action, Ecolab was engaged in the business of

designing, developing, manufacturing, testing, packaging, promoting, marketing,

distributing, labeling, instructing, warning, and/or selling the OxyCide Cleaning Products

and otherwise putting the product into the stream of commerce.

       104.   At all times material to this action, the OxyCide Cleaning Products were

expected to reach, and did reach consumers and healthcare professionals throughout the

United States, including Plaintiff, without significant change in the condition in which the

OxyCide Cleaning Products was distributed and/or sold.

       105.   At all times material to this action, the OxyCide Cleaning Products were

designed, developed, manufactured, tested, packaged, marketed, distributed, labeled,

instructed, warned, and/or sold by Defendants in a deceptive and unreasonably dangerous

condition in one or more of the following particulars:

              a.     When placed in the stream of commerce, the OxyCide Cleaning

                     Products contained manufacturing defects in that it caused and/or

                     increased the risk of experiencing adverse health effects, including but

                     not limited to, respiratory irritations, shortness of breath, loss of voice,


                                              27
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 30 of 55




                    coughing, sneezing, inability to breath, swelling, burning of the eyes,

                    nose and mouth, skin and nail irritations, rash, nausea, vomiting, and

                    other physical injuries which rendered the product unreasonably

                    dangerous;

             b.     When placed into the stream of commerce, the OxyCide Cleaning

                    Products contained manufacturing defects which resulted in lot to lot

                    variability which rendered the products unreasonably dangerous;

             c.     The OxyCide Cleaning Products’ manufacturing defects were created

                    while the product was in the possession and control of Defendants;

             d.     The OxyCide Cleaning Products were not manufactured in

                    accordance with Defendants’ specifications or performance standards

                    and/or the product deviated from the approved plans and

                    specifications therefore;

             e.     The manufactured       product composition      post-marketing     was

                    materially different from the pre-market product; and

             f.     The manufactured product deviated from the product design and

                    manufacturing defects existed in the product before it left Defendants’

                    control.

      106.   As a direct and proximate result of Defendants’ negligent acts, omissions,

carelessness, recklessness, and gross negligence, including their failure to comply with

applicable laws and standards, as well as the unreasonably dangerous and defective

characteristics of the OxyCide Cleaning Products, Plaintiff suffered severe and permanent


                                           28
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 31 of 55




physical injuries, pain and suffering/severe emotional distress arising from such physical

injuries, economic losses and other damages for which he is entitled to recover, including

general, compensatory and special damages as well as equitable and declaratory relief all

in an amount and nature to be proven at trial. Defendants are liable for all general, special,

and compensatory damages and equitable relief to which Plaintiff is entitled by law.

              COUNT III – STRICT LIABILITY – FAILURE TO WARN

       107.   Plaintiff incorporates by reference each preceding and succeeding paragraph

as though fully set forth at length herein.

       108.   Ecolab     designed,    engineered,    developed,     manufactured,     produced,

assembled, equipped, tested, or failed to test, inspected or failed to inspect, repaired,

retrofitted, or failed to retrofitted, failed to recall, labeled, advertised, promoted, marketed,

supplied, distributed, wholesaled, instructed, provided the warnings, and sold the OxyCide

Cleaning Products and its component parts and constituents, which was intended by

Defendants to be used for the purposes of use as a disinfectant, and other related activities.

       109.   At all times relevant hereto, Defendants knew that OxyCide Cleaning

Products would be used and operated by healthcare professionals without inspection for

defects or risks beyond those identified by Ecolab.

       110.   At the time of the incident described above, OxyCide was being used in a

manner and fashion that was foreseeable by Defendants, and in a manner in which it was

intended to be used.

       111.   A substantial number of hospital employees suffered adverse health effects

from exposure to chemicals and compounds in Ecolab’s OxyCide Cleaning Products.


                                               29
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 32 of 55




       112.   The dangers posed to people by the chemicals and compounds in Ecolab’s

defective OxyCide Cleaning Products are not generally known or, if known, reasonable

people would not expect the dangerous chemicals to be in the diluted product without

proper warnings and instructions on use.

       113.   Defendants knew, or by use of scientific knowledge available at the time,

should have known of the danger of the components/ingredients individually or wholly

combined.

       114.   Defendants failed to provide adequate instructions and warnings concerning

the chemicals’ dangers.

       115.   Defendants’ lack of adequate instructions and warnings was a substantial

factor in legally and proximately causing Plaintiff harm.

       116.   Defendants failed to properly warn users that in 2015 OxyCide was listed as

an asthmagen, a substance that can cause asthma, by the Association of Occupational and

Environmental Clinics.

       117.   Defendants failed to properly warn users that OxyCide is a known respiratory

sensitizer, which can cause an immune response and adverse respiratory effects, even at

low levels of exposure.

       118.   Defendants failed to provide adequate warnings of respiratory distress, vocal

cord dysfunction, acute inhalation injuries, asthma and asthma-like symptoms, and its

propensity to cause and/or contribute to serious injuries.




                                             30
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 33 of 55




       119.      Defendants failed to properly warn users to keep a lid on the OxyCide

Cleaners whenever possible to minimize the generation of PAA, hydrogen peroxide, and

acetic acid vapors that can be inhaled and cause injury to one’s health.

       120.      Defendants failed to properly warn users that adequate engineering and

administrative safeguards are required to mitigate against exposure to OxyCide’s harmful

vapors and gases.

       121.      Defendants failed to make timely corrections to the design of the OxyCide

Cleaner and OxyCide Dilution System to correct the known or knowable hazardous

chemical compounds that were inhaled by health care employees and caused damage and

injury to their health.

       122.      Plaintiff was not aware of the aforementioned dangers.

       123.      As a legal and proximate result of the aforementioned inadequate warning

on the cleaning products, Plaintiff sustained the injuries and damages set forth herein.

       124.      Plaintiff, therefore, is entitled to damages in an amount to be proven at the

time of trial.

                                COUNT IV – NEGLIGENCE

       125.      Plaintiff incorporate by reference each preceding and succeeding paragraph

as though fully set forth at length herein.

       126.      At all relevant times, Defendants had a duty to exercise reasonable care to

users of the products, including Plaintiff herein, in all conduct associated with putting the

OxyCide Cleaning Products into the stream of commerce including, but not limited to,

designing, developing, manufacturing, testing, inspecting, packaging, promoting,


                                               31
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 34 of 55




marketing, distributing, labeling, instructing, warning, and/or selling of the OxyCide

Cleaning Products.

       127.   At all relevant times, the Defendants had a duty to comply with all applicable

laws and standards in all conduct associated with putting the OxyCide Cleaning Products

into the stream of commerce including, but not limited to, designing, developing,

manufacturing, testing, inspecting, packaging, promoting, marketing, distributing,

labeling, instruction, warning, and/or selling of the OxyCide Cleaning Products.

       128.   Defendants breached their duty of reasonable care to Plaintiff in that they

negligently designed, developed, manufactured, tested, inspected, packaged, promoted,

marketed, distributed, labeled, instructed, warned, used and/or sold the OxyCide Cleaning

Products.

       129.   Plaintiff’s injuries and damages alleged herein were and are the direct and

proximate result of the Defendants’ negligent acts, omissions and violations of applicable

laws and standards including, but not limited to, the following:

              a.     Failure to exercise reasonable care in manufacturing, distributing,

                     designing, selling, testing, instructing, warning, and servicing of the

                     OxyCide Cleaning Products and its component parts in order to avoid

                     the aforementioned risk to individuals;

              b.     Failure to adequately warn and/or instruct users and/or healthcare

                     professionals of the OxyCide Cleaning Products, including Plaintiff

                     herein, of said products’ known dangerous and defective

                     characteristics;


                                            32
CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 35 of 55




     c.   Failure to incorporate within the OxyCide Cleaning Products and its

          design reasonable safeguards and protections against dangerous and

          consequences thereof;

     d.   Failure to exercise reasonable care in their design, development,

          implementation, administration, supervision and/or monitoring of

          clinical trials for the OxyCide Cleaning Products;

     e.   Promoting the Cleaning Products in an aggressive, deceitful and

          fraudulent manner, despite knowledge of the OxyCide Cleaning

          Products’ defective and dangerous characteristics including its

          propensity to cause serious injury;

     f.   Representing that the product was safe for its intended use when, in

          fact, the Cleaning Products were unsafe for its intended use;

     g.   Failure to make timely corrections to OxyCide Cleaning Products’

          design to correct hazardous defects;

     h.   Concealment of known dangers and other claims of injury and health

          consequences from the use of OxyCide;

     i.   Failure to adequately identify and mitigate hazards associated with

          OxyCide Cleaning Products in accordance with good design and

          manufacturing practices and other ways;

     j.   Use of PAA – a dangerous oxidizing agent – at a concentration, level

          and administration hazardous to healthcare professionals and the

          public;


                                  33
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 36 of 55




              k.     Failure to perform appropriate pre-market testing of the OxyCide

                     Cleaning Products;

              l.     Failure to perform appropriate post-market testing of the OxyCide

                     Cleaning Products; and,

              m.     Failure to perform appropriate post-market surveillance of the

                     OxyCide Cleaning Products;

              n.     Failure to report to the general public those data which indicated risks

                     associated with using the OxyCide Cleaning Products.

       130.   Defendants knew, or should have known, that consumers such as Plaintiff

herein would suffer injury as a result of the Defendants’ failure to exercise reasonable and

ordinary care. Despite such knowledge of the dangers of the OxyCide Cleaning Products,

Defendants failed to remedy or warn of the product’s known hazards that posed a grave

threat of injury. Defendants acted despite such knowledge that harm was substantially

certain to occur. Defendants had a duty to warn the public, the medical community, and

the employees of the medical community about the increased risks and refused to do so

placing profits, stock options and bonuses ahead of consumer safety.

       131.   At all relevant times, the Defendants had a duty and obligation to refrain from

violations of law in the manufacture, design, testing, assembly, inspection, labeling,

packaging, supplying, marketing, selling, advertising, preparing for use, instructing on use,

warning of the risks and dangers of the OxyCide Cleaning Products, and otherwise

distributing the products.




                                             34
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 37 of 55




       132.    As a direct and proximate result of Defendants’ negligent acts, omissions,

carelessness, recklessness and gross negligence, including their failure to comply with

applicable laws and standards as well as the unreasonably dangerous and defective

characteristics of the OxyCide Cleaning Products, Plaintiff suffered severe and permanent

physical injuries, pain and suffering/severe emotional distress arising from such physical

injuries, economic losses and other damages for which Plaintiff is entitled to recover,

including general, compensatory and special damages as well as equitable and declaratory

relief all in an amount and nature to be proven at trial. Defendants are liable jointly and/or

severally for all general, special and compensatory damages and equitable relief to which

Plaintiff is entitled by law.



                  COUNT V – BREACH OF EXPRESS WARRANTY

       133.    Plaintiff incorporates by reference each preceding and succeeding paragraph

as though fully set forth at length herein.

       134.    Defendants expressly warranted that (1) the OxyCide Cleaning Products

were safe and fit for use by healthcare professionals, consumers, users, including Plaintiff;

(2) the OxyCide Cleaning Products were fit for its intended purpose; (3) the OxyCide

Cleaning Products were of merchantable quality; (4) the OxyCide Cleaning Products did

not pose any unreasonable risks or dangers; and (5) the OxyCide Cleaning Products were

adequately tested and found fit for its intended use.

       135.    At the time that Defendants made the express warranties, Defendants knew

or should have known of the purpose for which the OxyCide Cleaning Products were to be


                                              35
          CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 38 of 55




used and Defendants warranted the same to be, in all respects, as fit, safe, and effective and

proper for such purpose, as a disinfectant cleaner and automated dilution management

system.

       136.    At the time that Defendants made the express warranties, Defendants knew

or should have known that, in fact, said representations and warranties were false,

misleading, and untrue in that the OxyCide Cleaning Products were not safe and not fit for

its intended use and, in fact, posed serious risks of injuries to the user.

       137.    Members of the healthcare community including, but not limited to, Plaintiff,

physicians, patients, and health care workers, reasonably relied upon the skill and judgment

of Defendants, and upon said express warranties, in distributing, recommending, selling,

advertising, and/or dispensing the OxyCide Cleaning Products.

       138.    Defendants intended and expected members of the healthcare community to

rely upon Defendants’ express warranties.

       139.    Defendants intended and expected Plaintiff to rely upon Defendants’ express

warranties.

       140.    Plaintiff herein reasonably relied on the Defendants’ express warranties.

       141.    Defendants materially breached said express warranties in that the OxyCide

Cleaning Products are not and, at all relevant times, were not safe and fit for its intended

use and, in fact, caused debilitating and potentially lethal side effects with greater

frequency than safer alternative methods of disinfectant.

       142.    As a direct and proximate result of Defendants’ wrongful conduct, material

breach of express warranties, and failure to comply with applicable laws and standards, as


                                              36
          CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 39 of 55




well as the unreasonably dangerous and defective characteristics of the product, Plaintiff

suffered severe and permanent physical injuries, pain and suffering/severe emotional

distress arising from such physical injuries, economic losses and other damages for which

Plaintiff is entitled to recover, including general, compensatory and special damages as

well as equitable and declaratory relief all in an amount and nature to be proven at trial.

Defendants are liable for all general, special and compensatory damages and equitable

relief to which Plaintiff is entitled by law.

                 COUNT VI – BREACH OF IMPLIED WARRANTY

       143.    Plaintiff incorporates by reference each preceding and succeeding paragraph

as though fully set forth at length herein.

       144.    Defendants designed, manufactured, marketed, distributed, supplied and sold

the OxyCide Cleaning Products as a daily disinfectant cleaner and automated dilution

system.

       145.    At the time that the Defendants manufactured, marketed, distributed,

supplied, and/or sold the Cleaning Products, they knew of the use for which the OxyCide

Cleaning Products were intended and impliedly warranted that the products were of

merchantable quality and safe and fit for such use.

       146.    Plaintiff reasonably relied upon the skill, superior knowledge and judgment

of the Defendants.

       147.    Plaintiff was exposed to the OxyCide Cleaning Products for its intended

purpose.




                                                37
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 40 of 55




       148.   Due to the Defendants’ wrongful conduct as alleged herein, Plaintiff could

not have known about the true nature of the risks and side effects associated with the

OxyCide Cleaning Products until after Plaintiff used and/or was exposed to the products.

       149.   Contrary to and in material breach of Defendants’ implied warranties

regarding the OxyCide Cleaning Products, the products were not of merchantable quality;

and was not safe or fit for its intended uses and purposes including, but not limited to, as a

daily disinfectant.

       150.   As a direct and proximate result of Defendants’ wrongful conduct, material

breach of implied warranties, and failure to comply with applicable laws and standards, as

well as the unreasonably dangerous and defective characteristics of the OxyCide Cleaning

Products, Plaintiff suffered severe and permanent physical injuries, pain and

suffering/severe emotional distress arising from such physical injuries, economic losses

and other damages for which he is entitled to recover, including general, compensatory and

special damages as well as equitable and declaratory relief all in an amount and nature to

be proven at trial. Defendants are liable for all general, special and compensatory damages

and equitable relief to which Plaintiff is entitled by law.

              COUNT VII – INTENTIONAL MISREPRESENTATION

       151.   Plaintiff incorporates by reference each preceding and succeeding paragraph

as though fully set forth at length herein.

       152.   Defendants marketed, promoted, and/or advertised the OxyCide Cleaning

Products to healthcare professionals and/or the general public.




                                              38
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 41 of 55




       153.   In disseminating information to healthcare professionals and the general

public, Defendants had a duty to disseminate truthful information and a parallel duty not

to deceive healthcare professionals, the U.S. Food and Drug Administration (“FDA”), the

U.S. Environmental Protection Agency (“EPA”), the Occupational Safety and Health

Administration (“OSHA”), the National Institute for Occupational Safety and Health

(“NIOSH”), Plaintiff, and/or the general public.

       154.   In breach of their duties not to deceive, Defendants made material

misrepresentation of fact, concealed material information and/or otherwise falsely and

fraudulently represented to Plaintiff, the medical and healthcare community, and to the

public, that the OxyCide Cleaning Products had been tested and were found to be safe and

effective for use as a daily disinfectant and automated dilution management system.

       155.   In breach of their duties not to deceive, Defendants fraudulently concealed

and misrepresented material information in their own studies that, inter alia, their OxyCide

Cleaning Products significantly increased risks posed.

       156.   Defendants made material misrepresentations to healthcare professionals,

consumers, Plaintiff, and/or the general public, fraudulently concealed material facts, and

intentionally omitted material information. Such material misrepresentations, fraudulent

concealments of material facts, fraudulent acts and omissions include, but are not limited

to, the following:

              a.     Defendants falsely represented that the side effects and risks of the

                     use of the OxyCide Cleaning Products were the same as and not

                     greater than risks posed by other disinfectants;


                                            39
CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 42 of 55




     b.   Defendants falsely advertised, marketed, and/or claimed that their

          OxyCide Cleaning Products were safe, despite knowing they were

          unsafe to Plaintiff, healthcare professionals, patients, and/or the

          general public;

     c.   Defendants fraudulently concealed material information and

          misrepresented the risks of acute respiratory failure events associated

          with the use of the OxyCide Cleaning Products;

     d.   Defendants fraudulently concealed and misrepresented in marketing

          and/or advertising claims that a low incidence of side effects was

          associated with the use of OxyCide Cleaning Products;

     e.   Defendants fraudulently concealed the increased risks of short-term

          and long-term exposure and other adverse events caused by the

          OxyCide Cleaning Products – despite the fact that Ecolab knew or

          should have known that scientific studies demonstrated a substantial

          risk;

     f.   Defendants fraudulently concealed and misrepresented the adverse

          results of clinical investigations of their products;

     g.   Defendants falsely represented its OxyCide Cleaning Products as

          superior to other disinfectants despite knowledge that it knew or

          should have known that scientific studies demonstrated their OxyCide

          Cleaning Products posed significantly greater risks of respiratory

          complications and other serious side effects;


                                  40
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 43 of 55




              h.     Defendants falsely represented known dangers and serious health

                     consequences from the use of OxyCide Cleaning Products; and

              i.     Defendants failed to inform Plaintiff, healthcare professionals, FDA,

                     EPA, OSHA, NIOSH, and/or the general public that short-term and

                     long-term exposure limits did not fully and accurately test PAA’s

                     occupational risk.

       157.   Defendants knew these representations to be false when made and Defendant

made such representations in willful, wanton, and reckless disregard of the truth.

       158.   As a result of Defendants’ research, testing, knowledge of prior complaints

from healthcare workers at hospitals throughout the United States, and publicized

complaints about the harmful symptoms experience from healthcare workers at other

hospitals in other states from exposure to OxyCide, Defendants knew or should have

known that the information they intentionally distributed was false including, but not

limited to, assuring the healthcare professionals, hospitals, the FDA, the EPA, OSHA,

NIOSH, Plaintiff, and/or the general public hospitals that the OxyCide Cleaning Products

were safe for use as a means of daily disinfectant and dilution system.

       159.   On information and belief, Defendants omitted data from testing and research

of their products and hid the true dangers of the products in reporting to the general public,

healthcare professionals, Plaintiff, OSHA, NIOSH, the EPA and the FDA.

       160.   Defendants distributed and published reports, press releases, advertising

campaigns, and other commercial media to the public, OSHA, NIOSH, the FDA, the EPA,




                                             41
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 44 of 55




healthcare professionals, and/or Plaintiff that contained material misrepresentations of fact

and/or omissions of material fact concerning their OxyCide Cleaning Products.

       161.   The information distributed to healthcare professionals, OSHA, NIOSH, the

FDA, the EPA, Plaintiff, and/or the general public by Defendants intentionally included

representations that Defendants’ products were safe for use as a daily disinfectant and

dilution system.

       162.   The information distributed to healthcare professionals, OSHA, NIOSH, the

FDA, the EPA, Plaintiff, and/or the general public intentionally included false

representations that the products were not injurious to the health and/or safety of their

intended users and that the OxyCide Cleaning Products’ risks to their users’ health and/or

safety were the same as the risks posed by other daily disinfectants and dilution systems.

       163.   Defendants intentionally suppressed, ignored and disregarded unfavorable

test results as well as actual complaints from healthcare workers that demonstrated that its

products were not safe as a means of daily disinfectant and dilution system.

       164.   Plaintiff was unaware of the falsity of said representations, reasonably

believed said representations to be true and reasonably relied upon said representations and

were induced to, used and/or exposed the OxyCide Cleaning Products, thereby sustaining

severe and permanent personal injuries.

       165.   Defendants knew and/or should have known that the OxyCide Cleaning

Products had not been sufficiently tested, were unsafe, defective in design and

manufacture, unreasonably dangerous and/or lacked adequate and/or sufficient warnings.




                                             42
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 45 of 55




       166.   Defendants knew and/or should have known that their OxyCide Cleaning

Products could and would cause severe and permanent injury to users and that its products

are inherently dangerous in a manner that exceeded all product warnings issued by

Defendants.

       167.   Defendants had sole access to material facts concerning the defective nature

of their OxyCide Cleaning Products and their propensity to cause serious and dangerous

side effects and to cause injury and damage to persons who used or were exposed to such

products, including the Plaintiff herein.

       168.   Through the material misrepresentations and intentional concealments of

material facts as alleged herein, Defendants intended to deceive and defraud healthcare

professionals, OSHA, NIOSH, the FDA, the EPA, Plaintiff, and/or the general public to

falsely inspire confidence in the quality and fitness for use of their products and intended

to induce healthcare professionals and the general public to use, purchase, request,

dispense, prescribe, recommend, and/or continue to use their OxyCide Cleaning Products.

       169.   Defendants willfully and intentionally concealed and failed to disclose

material facts and made false representations with the purpose, intent and design of

deceiving and lulling Plaintiff, healthcare professionals, and/or the general public into a

false sense of security so that Plaintiff would rely on the representations, purchase and use

the OxyCide Cleaning Products and so that healthcare professionals would dispense,

prescribe, and/or recommend the product.

       170.   Defendants knew or should have known that Plaintiff, healthcare

professionals, and the general public would rely upon the information that Defendants


                                             43
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 46 of 55




disseminated through their public relations campaigns which included, but were not limited

to, public statements and press releases.

       171.    Plaintiff, healthcare professionals, and/or the general public believed that the

Defendants’ representations were true at the time they were made, reasonably relied upon

such representations and reasonably relied on the Defendants’ superior knowledge of their

products, reasonably relied on the Defendants’ selective recitation of facts and absence of

adverse facts that were negligently, fraudulently and/or purposefully concealed and/or

omitted by the Defendants. Plaintiff, healthcare professionals, and/or the general public

were thereby induced to purchase, use, dispense, prescribe, recommend, and/or exposed to

the product.

       172.    At the time the representations were made, Plaintiff, healthcare

professionals, and/or the general public did not know the truth with regard to the dangerous

and serious health and/or safety risks of the OxyCide Cleaning Products.

       173.    Plaintiff had not discovered all of the true facts, all of the dangerous and

serious health/safety risks, all of the false representations made, nor had Plaintiff

discovered all of the Defendants’ wrongful conduct concerning the product, as such

discovery is still ongoing and discovery of the Defendant acts, omissions and other

wrongful conduct concerning the product is continuing in this matter.

       174.    Had Plaintiff known the true facts with respect to the dangerous and serious

health and/or safety risks posed by the OxyCide Cleaning Products, Plaintiff would have

taken action to not be exposed to the Products.




                                              44
          CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 47 of 55




          175.   Defendants’ concealment of material facts and misrepresentations as alleged

herein concerning, inter alia, the safety of their products, were made purposefully,

willfully, wantonly, and/or recklessly, in order to mislead Plaintiff, healthcare

professionals, hospitals, and/or the general public into reliance, continued use of the

product, and actions thereon, while Defendants knew that said persons and entities were

unable to determine the truth behind the Defendants’ concealment and omissions, as set

forth herein. Said acts and omissions as alleged herein evinces a callous, reckless, willful,

depraved indifference to the health, safety and welfare of the Plaintiff and the general

public.

          176.   As a direct and proximate result of Defendants’ acts, omissions, wrongful

conduct and failure to comply with applicable laws and standards, as well as the

unreasonably dangerous and defective characteristics of the OxyCide Cleaning Products,

Plaintiff suffered severe and permanent physical injuries, pain and suffering/severe

emotional distress arising from such physical injuries, economic losses and other damages

for which he is entitled to recover including general, compensatory and special damages as

well as equitable and declaratory relief all in an amount and nature to be proven at trial.

Defendants are liable for all general, special and compensatory damages and equitable

relief to which Plaintiff is entitled by law.

                   COUNT VIII – NEGLIGENT MISPRESENTATION

          177.   Plaintiff incorporates by reference each preceding and succeeding paragraph

as though fully set forth at length herein.




                                                45
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 48 of 55




       178.   At all relevant times alleged herein, Defendants had a duty to, inter alia,

truthfully, fully and accurately inform healthcare professionals, Plaintiff, government

officials, and the general public of all facts concerning the OxyCide Cleaning Products’

testing, safety, risks and efficacy for its intended purpose.

       179.   Defendants materially breached its duty to, inter alia, truthfully, fully and

accurately inform Plaintiff, the healthcare community, OSHA, NIOSH, the FDA, the EPA,

and/or the general public of all facts concerning the products’ testing, safety, risks and

efficacy.

       180.   At the times relevant herein, Defendants held a position of unique knowledge

concerning the risks posed by the OxyCide Cleaning Products. Defendants intentionally

and/or negligently concealed the defects and hazardous effects of OxyCide Cleaning

Products. Plaintiff had no knowledge of the safety risks associated with OxyCide Cleaning

Products. Defendants took advantage of the limited opportunity Plaintiff had to discover

Defendants’ strategic and intentional and/or negligent concealment of the defects in the

OxyCide Cleaning Products.

       181.   Through their unique knowledge and expertise regarding the defective nature

of the OxyCide Cleaning Products, and through their marketing of these products,

including statements to healthcare professionals in advertisements, promotional materials,

and other communications, Defendants convinced hospitals and healthcare professionals

nationwide that Defendants possessed facts demonstrating that its products are and, at all

relevant times, were safe and effective for their intended use and were free of defects.




                                              46
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 49 of 55




       182.   Defendants’ representations to Plaintiff were unqualified statements made to

induce Plaintiff to use and/or be exposed to the OxyCide Cleaning Products. Healthcare

professionals and hospitals reasonably relied upon the statements made by Defendants

when purchasing and using the OxyCide Cleaning Products and Plaintiff reasonably relied

upon those same statements. Defendants took unconscionable advantage of its dominant

position of knowledge with regard to Plaintiff and engaged in constructive fraud in their

relationship with Plaintiff.

       183.   Defendants’ concealments, misrepresentations and omissions were

undertaken in order to induce Plaintiff, and the general public to use and be exposed to

Ecolab’s OxyCide Cleaning Products and choose, recommended, and/or use said products

over other safer alternative disinfectants and methods on the market and, at all relevant

times, Plaintiff reasonably relied on Defendant’s acts and omissions.

       184.   Defendants failed to exercise ordinary care in their representations

concerning their OxyCide Cleaning Products and engaged in the manufacture, sale, testing,

quality assurance, quality control, and/or distribution of their products into interstate

commerce while negligently misrepresenting that the products had been fully tested and

found to be safe, that the products were safe and free of material risks to their users, thereby

breaching their duties to truthfully and accurately represent the products’ side effects and

risks to Plaintiff, the medical and healthcare community and/or to the general public.

       185.   Defendants’ promotional and marketing campaigns contained material

misrepresentations concerning the safety, risks, soundness and reliability of their products.

Said promotional and marketing campaigns concealed the true material information known


                                              47
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 50 of 55




by Ecolab concerning the risks posed by their products. To date, Defendants continue to

misrepresent OxyCide Cleaning Products through their promotional and marketing

campaign.

       186.   Defendants misrepresented and concealed material deviations in the

manufactured OxyCide Cleaning Products from the approved designs and therefore also

concealed the resulting high risk of injuries and adverse events posed by said

manufacturing defects in the products.

       187.   As a direct and proximate result of Defendants’ acts, omissions, wrongful

conduct and failure to comply with applicable laws and standards, as well as the

unreasonably dangerous and defective characteristics of the OxyCide Cleaning Products,

Plaintiff suffered severe and permanent physical injuries, pain and suffering/severe

emotional distress arising from such physical injuries, economic losses and other damages

for which he is entitled to recover, including general, compensatory and special damages

as well as equitable and declaratory relief all in an amount and nature to be proven at trial.

Defendants are liable for all general, special and compensatory damages and equitable

relief to which Plaintiff is entitled by law.

                   COUNT IX – FRAUDULENT CONCEALMENT

       188.   Plaintiff incorporates by reference each preceding and succeeding paragraph

as though fully set forth at length herein.

       189.   Defendants fraudulently concealed information with respect to the OxyCide

Cleaning Products, including, but not limited to, the following particulars:




                                                48
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 51 of 55




       a.     Defendants represented through oral representations, labeling, advertising,

              marketing materials, and publications that OxyCide Cleaning Products had

              been tested and found to be safe.

       b.     Defendants represented through oral representations, labeling, advertising,

              marketing materials, and/or publications that OxyCide Cleaning Products

              were safe without use of protective equipment.

       c.     Defendants had sole access to material facts concerning the dangers and

              unreasonable risks of OxyCide Cleaning Products.

       d.     The concealment of information by Defendants about the risks of OxyCide

              Cleaning Products was intentional, and the representations made by

              Defendants was known to be false.

       190.   The concealment of information and the misrepresentations about OxyCide

Cleaning Products were made by Defendant with the intent that healthcare professionals,

governmental agencies, NIOSH, OSHA, EPA, FDA, and the general public, including

Plaintiff, would rely upon them.

       191.   Plaintiff relied upon the representations and was unaware of the substantial

risks of the OxyCide Cleaning Products which Defendants concealed.

       192.   Defendants’ conduct as described above was committed with knowing,

conscious, wanton, willful, and deliberate disregard for the value of human life and the

rights and safety of healthcare professionals, including Plaintiff.

       193.   As a direct and proximate result of the acts and conduct of Defendants,

Plaintiff has been injured, and has suffered, continues to suffer and, on information and


                                             49
        CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 52 of 55




belief, will suffer indefinitely into the future, severe, lasting, and debilitating physical and

mental pain and suffering, for which Plaintiff is entitled to compensatory and equitable

damages and declaratory relief in an amount to be proven at trial.

       194.   As a further direct and proximate result of the acts and conduct of

Defendants, Plaintiff has lost earnings and earning capacity and will continue to incur such

losses for an indefinite period of time in the future, in an amount to be proven at trial.

       195.   As a further direct and proximate result of the acts and conduct of

Defendants, Plaintiff has incurred medical, hospital, and related expenses and, on

information and belief, will continue to incur such expenses in the future, for which

Plaintiff is entitled to compensatory and equitable damages and declaratory relief in an

amount to be proven at trial.

       196.   WHEREFORE, Plaintiff demands judgment against Defendants and requests

compensatory damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as the Court deems equitable and just.

        VI.     EQUITABLE TOLLING OF STATUTES OF LIMITATIONS

       197.   Plaintiff files this lawsuit within all applicable limitation periods of first

suspecting that OxyCide Cleaning Products caused their injuries. Plaintiff could not, by

the exercise of reasonable and due diligence, have discovered at an earlier point in time

that OxyCide Cleaning Products were the cause of his injuries because the cause was

unknown to Plaintiff until recently. Plaintiff did not suspect, nor did Plaintiff have reason

to suspect, the cause of these injuries, or the tortious nature of the conduct causing these

injuries, until recently.    Plaintiff exercised due diligence to discover Defendants’


                                              50
       CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 53 of 55




wrongdoing. However, such wrongdoing and/or the full extend and degree of such

wrongdoing was not discoverable prior to the date of the filing of this action and/or prior

to four years prior to the filing of this action since Defendants concealed their wrongdoing

through misrepresentation.      Plaintiff exercised due diligence by promptly filing this

Complaint after discovery the facts giving rise to these claims.

       198.   Additionally, any applicable statutes of limitations have been tolled by the

knowing and active concealment and denial of material facts by Defendants. Through its

affirmative misrepresentations and omissions, Defendants actively concealed from

healthcare professionals, governmental agencies, and/or the general public, including

Plaintiff, the risks associated with OxyCide Cleaning Products. Defendants have kept

Plaintiff ignorant of vital information essential to the pursuit of these claims, without any

fault or lack of diligence on Plaintiff’s part. Defendants’ fraudulent concealment did result

in such delay. Plaintiff could not reasonably have discovered these claims until shortly

before filing this complaint.




                                             51
    CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 54 of 55




                        VII.    PRAYER FOR RELIEF

   Wherefore, Plaintiff respectfully requests that this Court enter judgement against

Defendants and that Plaintiff be awarded equitable relief, and damages under all other

causes of action, from Defendants, as follows:

   A.     Award all actual, general, special, incidental, statutory, and consequential

          damages and restitution to which Plaintiff is entitled;

   B.     Award pre-judgement and post-judgement interest on such monetary relief;

   C.     Grant appropriate injunctive and/or declaratory relief, including, without

          limitation, an order that requires Ecolab to refrain from the distribution and

          use of the Product or in the alternative, include adequate warnings and

          precautions, and to extend the applicable warranties to a reasonable period

          of time, or, at a minimum, to provide Plaintiff with appropriate curative

          notice regarding the existence of toxic and dangerous chemicals;

   D.     Award reasonable attorneys’ fees and costs; and

   E.     Grant such further relief this Court deems appropriate.




                                         52
      CASE 0:20-cv-01804-SRN-ECW Doc. 1 Filed 08/19/20 Page 55 of 55




                              VIII.    JURY DEMAND

      Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: August 19, 2020                        Respectfully submitted,

                                              /s/ Timothy Becker___________________
                                              Timothy Becker, Esq. (MN Bar #256663)
                                              Jacob Rusch, Esq. (MN Bar #391892)
                                              JOHNSON BECKER, PLLC
                                              444 Cedar St., Ste. 1800
                                              St. Paul, MN 55101
                                              Telephone: (612) 436-1800
                                              Facsimile: (612) 436-1801
                                              tbecker@johnsonbecker.com
                                              jrusch@johnsonbecker.com

                                              In association with:

                                              MCCUNE WRIGHT AREVALO LLP

                                              s/ Michele M. Vercoski
                                              Michele M. Vercoski*
                                              California State Bar No. 244010
                                              Richard D. McCune*
                                              California State Bar No. 132124
                                              Tuan Q. Nguyen*
                                              California State Bar No. 312153
                                              18565 Jamboree Road, Suite 550
                                              Irvine, CA 92612
                                              Tel: (909) 557-1250
                                              Fax: (909) 557-1275
                                              mmv@mccunewright.com
                                              tqn@mccunewright.com

                                              *Pro Hac Vice Application to be Submitted




                                            53
